DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In para [0001] of the specification Applicant claims priority to U.S. Patent Application Serial No. 14/580,125 and U.S. Patent Application Serial No. 16/176,289.  Please updated these Application Serial Nos. to reflect their newly issued U.S. Patent Numbers.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 10-12, 14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zimmer et al. (US 2013/0304979) (hereafter Zimmer).
As per claims 1, 11 and 18, Zimmer teaches one or more non-transitory computer-readable media comprising one or more instructions that when executed on a processor configure the processor to perform one or more operations to: 

cause the NVDIMM device to be byte addressable by an application ([0033], lines 1-3 wherein the NVRAM is byte addressable; see [0021] describing an agent what accesses the byte addressable NVRAM); 
wherein the application is capable of direct access to the NVDIMM device via load/store instructions (fig. 1; [0031], lines 6-10 state that the controller can be on the NVDIMM and therefore for access request from the agent would be direct).
As per claims 2, 12 and 19, Zimmer teaches wherein one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause the application to directly access the NVDIMM device and bypass one or more drivers ([0045, lines 12-16; also see [0015] wherein embodiments and features may be combined).
As per claims 4 and 14, Zimmer teaches wherein one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause configuration of the NVDIMM device to be mapped into an address space of the processor ([0025], wherein the access control vector maps agents to NVRAM and accessible to the processor/agents).
As per claim 10, Zimmer teaches wherein the NVDIMM device comprises one or more of: nanowire memory, Ferro-electric transistor random access memory (FeTRAM), magnetoresistive random access memory (MRAM), Spin Torque Transfer Random Access .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2013/0304979) (hereafter Zimmer) as applied to claims 1, 11 and 18 above, and further in view of Cavallo (US 2008/0040540).
As per claims 3, 13 and 20, Zimmer teaches all of the limitations of claims 1, 11 and 18.  Zimmer does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to allow access to data interleaved across a plurality of NVDIMM devices.
However, Cavallo teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to allow access to data interleaved across a plurality of NVDIMM devices ([0020]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to have combined the interleaving of Cavallo with the NVDIMM of Zimmer because it provides a means for data protection by using an interleaved RAID configuration ([0002]).
Claims 5-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer as applied to claims 1 and 11 above, and further in view of Berke (US 2016/0011802).

As per claims 5 and 15, Zimmer teaches all the limitations of claims 1 and 11.  Zimmer does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a Basic Input/Output System (BIOS) to perform the configuration of the NVDIMM device.
However, Berke teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a Basic Input/Output System (BIOS) to perform the configuration of the NVDIMM device ([0032]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the memory of Zimmer because it enables transportability of a NVDIMM from one system to another ([0001]).
As per claims 6 and 16, Zimmer teaches all the limitations of claims 1 and 11.  Zimmer does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause configuration of the NVDIMM device in accordance with a Reliability, Availability, and Serviceability (RAS) mode.
However, Berke teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause configuration of the NVDIMM device in accordance with a Reliability, Availability, and Serviceability (RAS) mode ([0019]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the 
As per claims 7 and 17, Zimmer teaches all the limitations of claims 1 and 11.  Zimmer does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause configuration of the NVDIMM device at least in part based on information from an Advanced Configuration and Power Interface (ACPI).
However, Berke teaches teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause configuration of the NVDIMM device at least in part based on information from an Advanced Configuration and Power Interface (ACPI) ([0021]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the memory of Zimmer because it enables transportability of a NVDIMM from one system to another ([0001]).
As per claim 8, Zimmer teaches all the limitations of claim 1.  Zimmer does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a BIOS to store a current version of configuration information for the NVDIMM device.
However, Berke teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a BIOS to store a current version of configuration information for the NVDIMM device ([0016]).

As per claim 9, Zimmer teaches all the limitations of claim 1.  Zimmer does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a BIOS to perform an initial configuration of the NVDIMM device in accordance with an address map of the processor.
However Berke teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a BIOS to perform an initial configuration of the NVDIMM device in accordance with an address map of the processor ([0030] mapping tables; [0031], mapped out addresses; [0020] mapping out on new system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the memory of Zimmer because it enables transportability of a NVDIMM from one system to another ([0001]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139